Citation Nr: 0601898	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  03-22 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Offices in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for venereal warts.



ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
November 1975.

The issues of entitlement to service connection for 
asbestosis and a cervical spine disability are before the 
Board of Veterans' Appeals (Board) following a Board Remand 
in May 2005.  These matters were originally on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Petersburg, Florida and Jackson, 
Mississippi.

In that May 2005 Decision and Remand, the Board also denied 
service connection for venereal warts.  In November 2005, the 
veteran's attorney and the Secretary filed a Joint Motion for 
Remand with respect to that issue with the United States 
Court of Appeals for Veterans Claims (CAVC).  In November 
2005, the CAVC granted the motion and vacated and remanded 
that part of the Board's May 2005 decision for readjudication 
consistent with the motion.  The issue of entitlement to 
service connection for venereal warts is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's asbestosis is not related to active 
service.

2.  The veteran's cervical spine disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §1110, (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A cervical spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's May 2005 Remand, the issues of 
entitlement to service connection for a cervical spine 
disorder and service connection for asbestosis were 
readjudicated on the merits and a Supplemental Statement of 
the Case (SOC) was issued.  Based on the foregoing actions, 
the Board finds that there has been compliance with the 
Board's May 2005 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to, prior rating decisions; the appellant's contentions, VA 
examination report dated in November 1999; VA records for 
treatment; and various private medical records for treatment.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.  
See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

The veteran seeks service connection for asbestosis and a 
cervical spine disability.  The veteran claims that he was 
exposed to asbestos while living in barracks during basic 
training from November 1972 to January 1973.  The veteran 
also claims that his cervical spine disability is caused from 
a skeletal frame shift because his right leg is shorter than 
his left leg.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Asbestosis

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discusses the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.
M21-1, Part VI, para. 7.21(b) pertains to occupational 
exposure, and acknowledges that high exposure to asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers.  Noted is that the latent period varies 
from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  M21-1, Part VI, para. 
7.21(c) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  

In this case, the record shows that the RO complied with M21-
1 procedures. The RO sent the appellant a letter in November 
2002 requesting dates and places that the veteran was exposed 
to asbestos in service, the names of the devices that emitted 
the asbestos while in service, his military occupational 
specialty (MOS) at the time of exposure, his organization and 
rank at the time of each exposure, his complete employment 
history pre- and post service, his complete medical history, 
and a detailed description of activities during the period of 
exposure.

In February 2003, the veteran submitted a statement that he 
lived for three years in military barracks that were built 
during World War II and that asbestos was the only insulation 
during that period.  The veteran reported that asbestos 
covered the pipe in the latrine and also insulated the entire 
barracks.  

The veteran did not provide his MOS, but his service records 
indicate that during service he was a general clerk and a 
clerk typist.  

The veteran did not provide a complete employment history.  
However, the RO noted in the July 2003 SOC that a review of 
the claims file indicated that the veteran took a welding and 
fabrication course and worked with a glass company for 
approximately two years; that he was a welder and owned a 
welding rig and did work in his spare time; that he worked as 
a dry wall finisher and worked mostly in construction-type 
work; and that he last worked in August 1997 as a dry wall 
finisher and he owned a salvage company at one time.    

With respect to the RO's request for a complete medical 
history, the Board notes that in his application for 
compensation, the veteran noted that he had not been treated 
for asbestosis but included as a medical facility N & M, Inc. 
and provided an address.  The RO sent two requests, in March 
and June 2003, for medical records to N & M, Inc.  No 
evidence was received from N & M, Inc.  In February 2004 the 
veteran submitted part of a medical report (pages 1 and 2 
were missing) which indicates that the veteran's pulmonary 
function studies performed in February 2003 indicate a 
restrictive pattern and that chest x-rays performed in 
December 2002 was consistent with pulmonary asbestosis and 
asbestos-related pleural disease secondary to the veteran's 
occupational exposure to asbestos history.  The impression 
was history of significant exposure to asbestos.  

After careful review, the Board finds that there is no 
persuasive evidence of record that the veteran was exposed to 
asbestos during active duty service.  There is absolutely no 
objective evidence that the buildings the veteran lived in 
while in service were made of a material which included 
asbestos, and the service records do not show that the 
veteran had a major occupation typically involving exposure 
to asbestos.  M21-1, Part VI, 7.21(b)(1); see VAOPGCPREC 4-
2000. 

Moreover, the only medical opinion of record indicates that 
the veteran's asbestosis was secondary to the veteran's 
occupational exposure to asbestos history; and the Board 
notes that record is deficient with regard to the veteran's 
entire occupational history.  In fact, that medical opinion 
comes at the end of a four-page report of which pages one and 
two were removed prior to submission to VA.  

In short, the record does not show that the veteran was 
exposed to asbestos in service.  Without persuasive evidence 
of exposure to asbestos during active duty service, there is 
no basis for awarding service connection for asbestosis.
Cervical Spine Disability

With respect to entitlement to service connection for a 
cervical spine disability, the first question that must be 
addressed is whether incurrence of a cervical spine 
disability is factually shown during service.  The Board 
concludes it was not.  The service medical records are absent 
complaints, findings or diagnoses of cervical spine problems 
during service, although there was one instance in November 
1975 when the veteran was diagnosed with epididymitis after 
complaining of pains in his chest, stomach, back and of being 
constipated.  On the clinical examination for separation from 
service, the veteran's spine was evaluated as normal; and on 
the Report of Medical History completed in conjunction with 
his separation examination, the veteran denied ever having 
frequent or severe headaches, arthritis, or recurrent back 
pain.  Thus, there is no medical evidence that shows that the 
veteran suffered from a cervical spine disability during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309(a).  Arthritis can be service-connected 
on such a basis if it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  However, in this case, the first showing of 
arthritis was not until many years after the appellant's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
evidence of cervical spine problems is documented in 
September 1988.  In light of the lack of any complaints or 
findings of a cervical spine disability between 1975 and 
1988, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

The Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or contracted a disease in service 
which resulted in a chronic cervical spine disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing cervical spine complaints, symptoms, 
or findings for many years after the period of active duty is 
itself evidence which tends to show that cervical spine 
disorder did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

When a disease is first diagnosed after service, service 
connection can nevertheless be granted for that condition if 
the evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The November 1999 VA 
examination diagnosed multilevel degenerative disc disease of 
the cervical spine.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.

No medical professional has ever related this condition to 
the appellant's military service.  In fact, the veteran's 
treating chiropractor, Dr. PEV, stated the veteran sustained 
permanent residuals secondary to congenital aberration of the 
cervical spine.  Congenital or developmental defects are not 
"diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c).  Where 
during service a congenital or developmental defect is 
subject to a superimposed injury or disease, service 
connection may be warranted.  VAOPGCPREC 82- 90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985).   

The VA General Counsel's opinion indicated that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for 
service connection purposes in that congenital diseases may 
be recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on 
the other hand, because of 38 C.F.R. § 3.303(c), may not be 
service-connected although service connection may be granted 
for additional disability due to disease or injury 
superimposed upon such defect during service.  VAOPGCPREC 82- 
90.

The current medical evidence of record does not show a 
relationship between the veteran's current cervical spine 
disability and his active duty service.  In fact, the medical 
evidence of record suggests that his current condition is the 
result of a congenital aberration (congenital defect), and 
there is no probative medical evidence to show aggravation or 
a superimposed disease or injury during active duty service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the appellant's claims that his current 
disorders are related to service.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claims that are of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in October 2001, August and 
November 2002.  Those letters advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and of his/her and VA's respective 
duties for obtaining evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   He was specifically told that it was 
ultimately his responsibility for providing the information 
or evidence to support the claim.  The claimant has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOC.  

The RO's 2001 and 2002 letters did not specifically tell the 
claimant to provide any relevant evidence in his or her 
possession.  However, he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claims.  
There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  When considering the 
notification letters, the rating decision on appeal, the 
statement of the case (SOC), and the supplemental SOC 
(SSOCs), as a whole, the Board finds that he was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to give the 
claimant notice of the elements discussed in Pelegrini II.  
Once that is done-whether by a single notice letter or via 
more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, because each of the four 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the appellant covering 
all content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the 2001 notice which preceded the March 2002 rating decision 
and the November 2002 notice which preceded the February 2003 
rating decision satisfy the timing element of the Pelegrini 
decision for the veteran's claim on appeal.    

Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The file contains post-service private and VA 
treatment records, as well as records from the Social 
Security Administration.  The claimant has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The claimant was afforded medical examination in November 
1999 which diagnosed multilevel degenerative disc disease of 
the cervical spine.  However, absent a minimal showing by 
competent evidence that the veteran's asbestosis is related 
to event(s) in service, VA has no duty to obtain medical 
opinion for this issue.  Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003).    

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

Entitlement to service connection for asbestosis is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


REMAND

With respect to the issue of entitlement to service 
connection for venereal warts, the Joint Motion of the 
parties noted, in pertinent part, as follows:

Remand is required in this case because 
the Board's decision failed to provide an 
adequate statement of reasons and bases 
for its denial of the appellant's claim 
for service connection for venereal 
warts.  The Board found that the 
appellant "was diagnosed with a venereal 
disease prior to entering service, and 
there is no evidence showing that 
treatment for venereal warts during 
service was precipitated by trauma or 
conditions of service." (BVA Decision at 
4).  However, the parties note that the 
term "venereal disease" encompasses a 
number of sexually transmitted diseases, 
and genital or venereal warts, which are 
caused by several types of human 
papilloma virus, do not necessarily 
appear to be related to gonorrhea, for 
which the causative organism is Neisseria 
gonorrhoeae.

The provisions of 38 C.F.R. §38 U.S.C. 
§ 5103A(d) state that the duty to assist 
shall include providing a medical 
examination or obtaining a medical 
opinion when such an examination or 
opinion is necessary to make a decision 
on the claim.  Venereal warts were not 
noted on the appellant's entrance 
examination, and he was treated for 
venereal warts in service in September 
and October 1975.  (BVA Decision at 9).  
Thus, on remand the Board should direct 
the VARO to provide the appellant with a 
VA examination, to include an opinion as 
to the etiology of the appellant's 
venereal warts, and whether that 
condition may be related to service.  See 
38 C.F.R. § 3.159(c)(4)(i).  On 
completion of that development the Board 
should on readjudication of the case, 
discuss the applicability of the 
presumption of soundness to the 
appellant's claim.  See 38 C.F.R. 
§38 U.S.C. § 1111; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.

Accordingly, the case is hereby REMANDED for the following 
actions:

The veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The examiner should render an opinion as 
to whether the veteran currently has 
venereal warts and, if so, discuss the 
etiology and onset date of the condition.  
Specifically, the reviewer is requested 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's venereal warts are related to 
the episodes documented during the 
veteran's active duty service.  If any 
such residuals of venereal disease 
preexisted military duty, did such 
undergo a permanent increase in severity 
during military duty beyond natural 
progression of underlying disease 
process?   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


